-.            x..:*..-

OFFICE    O+‘iWE   ATTORNEY       GENERAL   OF   TEXAS

                      AUSTIN
;‘.a nnisanob d~66 not aeo5marily        as*     tan the uIsh10e         tir
 &ha pmviition 3.0~
                  the .Pmaf, Wtr,         bogInI4     .tpIs aot~‘hwgJ4t.to
 k lJolne4 a# aqoiienaeand pmtaaribIa@    hprlson-
                                    ir%aa.or
 sent   a0 pwi5hwnb     ror ..h%u   rio16tSonr   There.   &ma    exib)   jm
 ~pplloabla.atatuto,to witi,
                           &t%sla 4664,panal~3.ita netum,
 and pneoribiag atu+snmntaa the racy..
              In ekwotioa      nlth'tb queat4on w&r             oonaldoratloa
                                                                                       -
                                                                                       =
                                                                                           I.




                                                                                            /
.,.the ,&as molng and batting 000~~1~4 war, nst a+ ttaO ohuaotu.
            Where the Uqtaor Control Aot alqwese2yor by,naew-
 rawy lapllaetion euthorieba the sale or lIQwr,   beu em¶rlnm,
 ana PTOSO be5 the olrom8tanoes unbar whioh:it    ma ba sold
 AHl.1. la 4 Is not elailebla,   on tha graundthet &6trMei                      ~:‘~
  18 latiidoeunpt.baa ntiaanoa.Thus,sin00tho Uqwr Gang
  tralhut euthorI;ie8
                    petits  r0r paokaga atoms to ssu lIqob*t
  and mdhorlws. pomits ror thb sala or beer r0r oonswptilon~
 on ~JAO p&mIaw a paokagestar.wItha patitoeanatbo on-
.jqiaod for sdng,lIquor, nor oould the rot&U., baarper&
 haldsrbo annJo$nadram nrainteinl~  a-plaoawharspersona.r+
 sort ror dAnkIng befar, an lntoxioetiag Uquor.
            In Me Parkeroaae, swre, the ella#ssb    nulaanaasxisb-
 '06be a&y* area,Itlatoba notadthsttha suItre.nat t0
 ~)a#5 the laai~tOIIMO6 Or pT6dSSO Whercl &Em Ol?gift5 Of fn-
 torieating liquors WON mada; but premisoa, (a denea hall) to
 rhiohthe publI4resorted   to drink Intoxicreting liquor. Tba
 Liqwr $mcrOl dot da.8not dsflnea. an oifanabthe wintsnWO0
 Of &WI&~WJto tiah the mbllo resort CO drinkint-Ia.tI.6
 lIqu&a,al&her in a dry araaor a wet as.&. Tha 0fSsu.ada-
 nowoad by the Ast I8 tha unlawful  salesaa thatit is a@erSnt,
 W&U the perkarciacia.  thatW. rrruetlook to Artlola 46640lonO
 for t&r’offwas       :and :pi3fmltyT
Bsnowble     &me ~Doughty, &.,      ,P&e    5
...              7’
                    ‘*

              Uuder t&mi0ofO            stated in your letber it la apparent
 .$hat the ‘proprfeg&;.of          the danoe hall does not have any permit
 rir lloanae authorl~~d by.the Liquor aontrol Aot and that the
 plaoe ti. qusst$,on~~jthe~ danoe hall) la a plaoe where persons
 resort in ~hmyalging of two or .bmre persons to the room for
  the purpo& o~&Wklng               .fntolioating    1lqUOT.
                 .” :~,
              Too ‘are: tiiierefore       advised that under   AxMole 4664
,.a danoe h,all lx;uet       territory       maintained aa. a plaoe to whloh
.,mmbers or the pub110 oommnly resort in mmb,er& of two or
 moma to’ the mom -for the purpose oi’ drinking lutoxloatlng                ll-
 quors’ may be enjoined ae a oomon nulsanos ii- t~he proprietor
 does not hold La,,per&t’ authorizing             him to sell the .lkquors eon- I’.
  rrrrpei\for oonsumption on the premisea,             oi ii t&3 liquors   oon-
 sumad thereon ar6 not suoh as are authorized                to tie sold for
  oonmmption on the- premisea,                                           .        ,.:,~
            kustiiig     that   the foregoing    fully   answers your ‘ln-
quby,    we are’
                                                   Yours very trUly